NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10427

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00133-LEK-WRP-16
 v.

SEAN SCATES,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted October 15, 2021**
                               Honolulu, Hawaii

Before: O’SCANNLAIN, MILLER, and LEE, Circuit Judges.

      Sean Scates challenges the sentence imposed after he pleaded guilty to

conspiracy to distribute, and to possess with intent to distribute, 50 grams or more

of methamphetamine. As the facts are known to the parties, we repeat them only

as necessary to explain our decision.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           I

      Scates argues that the district court erred when it did not sua sponte grant

him a downward adjustment for his role in the offense under U.S.S.G. § 3B1.2.

But Scates did not timely argue for a downward adjustment. Instead, he used the

language of section 3B1.2 to argue that his role in the offense was a mitigating

circumstance. Because Scates was aware of his right to request an adjustment for

his role in the offense and relinquished it “for some tactical or other reason,” he

waived such right, and “there is no error, plain or otherwise.” United States v.

Depue, 912 F.3d 1227, 1232-33 (9th Cir. 2019) (en banc).

                                           II

      Scates next argues that the district court applied the wrong legal standard or

clearly erred by considering as relevant conduct his actions tracking a parcel with

4,888 grams of methamphetamine. The district court correctly applied U.S.S.G. §

1B1.3, which defines relevant conduct to include “all acts and omissions

committed, aided, [or] abetted” by the defendant. Scates tracked the parcel for his

co-conspirators, thereby aiding its distribution, and the district court was correct to

consider such conduct relevant to his sentence. U.S.S.G. § 1B1.3.

                                          III

      Scates then argues that the district court plainly erred when it imposed the

first and third special conditions of supervised release by delegating to the


                                           2
probation officer the discretion to force Scates indefinitely to participate in

inpatient substance abuse treatment or mental health treatment. The district court

delegated to the probation officer the discretion to decide the “location, modality,

duration, and intensity” of treatment and did not cabin that discretion to exclude

inpatient treatment. On the face of the sentence, such treatment could not be

indefinite: it was limited to “FIVE (5) YEARS” of supervised release.

      Nevertheless, because inpatient confinement implicates a significant liberty

interest, conditions 1 and 3 were without appropriate limitation. Absent explicit

limitations on the scope of treatment, it is reasonable to construe “location,

modality, duration, and intensity” to encompass inpatient confinement. By

including such language, the first and third conditions impermissibly delegated to

the probation officer the power to decide “the nature [and] extent of the

punishment to be imposed.” United States v. Esparza, 552 F.3d 1088, 1091 (9th

Cir. 2009) (per curiam) (quoting United States v. Stephens, 424 F.3d 876, 881 (9th

Cir. 2005)). The district court thus purported to delegate the judicial power which

Article III vests in the federal courts. See Stephens, 424 F.3d at 881. We therefore

vacate these conditions and remand for the district court to limit the scope of the

delegation as appropriate.

                                          IV




                                           3
      Finally, Scates argues that the district court plainly erred by imposing

financial disclosure requirements as a condition of supervised release. Because

Scates was “involved in a large scale drug conspiracy” and has “a history of drug

abuse,” financial disclosure requirements reflect “‘the nature and circumstances of

the offense and [Scates’s] history and characteristics’” and serve “‘to protect the

public from future crimes.’” United States v. Garcia, 522 F.3d 855, 862 (9th Cir.

2008) (quoting 18 U.S.C. § 3553(a)). The imposition of such requirements was

thus appropriate.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          4